Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Tae-Woong Kooon 01/26/22

AMENDMENTS TO THE CLAIMS 

In the Claims
1.	(Currently Amended) A method, carried out by a processing device or a set of processing devices, for assisting in placing beams to cover a plurality of locations on Earth, the method comprising:
grouping the plurality of locations into cliques by applying a clique problem resolution technique to an undirected graph whose vertices correspond to the plurality of locations and wherein two vertices of the undirected graph are connected by an edge if they correspond to two locations that are regarded as coverable by a single beam;
assigning a beam to each of at least some of the cliques; and
outputting parameters usable to control at least one beam source to form the assigned beams, wherein:
	grouping the plurality of locations into cliques by applying a clique problem resolution technique comprises identifying maximal cliques of the undirected graph;
	assigning a beam to each of at least some of the cliques comprises assigning a beam to each of at least some of the maximal cliques; and
	assigning a beam to each of at least some of the maximal cliques comprises:
		an assigning procedure, comprising:
			assigning a score to each of the maximal cliques according to a scoring criterion;
			selecting a maximal clique having a highest score;
			assigning a beam to the selected maximal clique;
			removing the vertices of the selected maximal clique from the other maximal cliques, the other maximal cliques being hereinafter referred to as “remaining maximal cliques”; and
			repeating the assigning procedure on the remaining maximal cliques until a termination criterion is satisfied.

2.	(Currently Amended) The method of claim 1, wherein each beam source is a satellite or an aircraft. 

3.	(Cancelled) 

4.	(Currently Amended) The method of claim 1, [[3,]] wherein the clique problem resolution technique comprises a Bron-Kerbosch technique.

5.	(Cancelled) 

6.	(Cancelled) 

7.	(Currently Amended) The method of claim 1, [[6,]] wherein the termination criterion comprises:
either, given a set of available beams, the available beams are exhausted, or each vertex of the undirected graph belong to a selected maximal clique to which a beam has been assigned, or both.

8.	(Original) The method of claim 1, wherein two locations are regarded as coverable by a single beam depending on at least one of:
a distance between the two locations;
an angular separation between the two locations considering a beam source position; and
a maximum among angular separations between the two locations considering a plurality of beam source positions.

9.	(Original) The method of claim 1, wherein assigning a beam to each of at least some of the cliques comprises taking at least one of the following constraints into account:
a maximum number of beams per beam source;
a beam shape constraint;
a power limitation constraint;
a constraint in terms of frequency spectrum available; and
a constraint in terms of bandwidth requirements of terminals.

10.	(Currently Amended) The method of claim 1, further comprising repeating the steps of grouping the plurality of locations into cliques, assigning a beam to each of at least some of the cliques, and outputting parameters. 



11.	(Original) The method of claim 1, wherein the plurality of locations on Earth correspond to locations of terminals on Earth or near the Earth’s surface, and the method further comprises, prior to grouping the plurality of locations into cliques:
obtaining information about the locations of the terminals.

12.	(Original) The method of claim 11, the method being further carried out by a terminal, wherein the method further comprises:
transmitting, from the terminal, information about its location so that the processing device or set of processing devices, whichever is applicable, obtain said information.

13.	(Original) The method of claim 1, the method being further carried out by a beam source, wherein the method further comprises:
receiving, by the beam source, parameters usable for controlling the beam source to form at least one beam; and
forming, by the beam source, the at least one beam in accordance with the received parameters.

14.	(Original) The method of claim 13, further comprising at least one of:
receiving, by the beam source, signals from a terminal at a location corresponding to one of the plurality of locations; and
transmitting, by the beam source, signals to a terminal at a location corresponding to one of the plurality of locations.

15.	(Currently Amended) A system for assisting in placing beams to cover a plurality of locations on Earth, the system comprising a processing device or set of processing devices, and the system being configured for:
grouping the plurality of locations into cliques by applying a clique problem resolution technique to an undirected graph whose vertices correspond to the plurality of locations and wherein two vertices of the undirected graph are connected by an edge if they correspond to two locations that are regarded as coverable by a single beam;
assigning a beam to each of at least some of the cliques; and
outputting parameters usable to control at least one beam source to form the assigned beams, wherein:
	grouping the plurality of locations into cliques by applying a clique problem resolution technique comprises identifying maximal cliques of the undirected graph;
	assigning a beam to each of at least some of the cliques comprises assigning a beam to each of at least some of the maximal cliques; and
	assigning a beam to each of at least some of the maximal cliques comprises:
		an assigning procedure, comprising:
			assigning a score to each of the maximal cliques according to a scoring criterion;
			selecting a maximal clique having a highest score;
			assigning a beam to the selected maximal clique;
			removing the vertices of the selected maximal clique from the other maximal cliques, the other maximal cliques being hereinafter referred to as “remaining maximal cliques”; and
			repeating the assigning procedure on the remaining maximal cliques until a termination criterion is satisfied.

16.	(Currently Amended) The system of claim 15, wherein each beam source is one of a satellite and an aircraft. 

17.	(Cancelled)

18.	(Currently Amended) The system of claim 15, [[17,]] wherein the clique problem resolution technique comprises a Bron-Kerbosch technique.

19.	(Cancelled)

20.	(Cancelled) 

21.	(Currently Amended) The system of claim 15, [[20,]] wherein the termination criterion comprises:
either, given a set of available beams, the available beams are exhausted, or each vertex of the undirected graph belong to a selected maximal clique to which a beam has been assigned, or both.

22.	(Original) The system of claim 15, wherein two locations are regarded as coverable by a single beam depending on at least one of:
a distance between the two locations;
an angular separation between the two locations considering a beam source position; and
a maximum among angular separations between the two locations considering a plurality of beam source positions.

23.	(Original) The system of claim 15, wherein assigning a beam to each of at least some of the cliques comprises taking at least one of the following constraints into account:
a maximum number of beams per beam source;
a beam shape constraint;
a power limitation constraint;
a constraint in terms of frequency spectrum available;
a constraint in terms of bandwidth requirements of terminals; and
a constraint in terms of signal reduction at an edge of a beam.

24.	(Currently Amended) The system of claim 15, further configured for repeating the steps of grouping the plurality of locations into cliques, assigning a beam to each of at least some of the cliques, and outputting parameters. 



25.	(Original) The system of claim 15, wherein the plurality of locations on Earth correspond to locations of terminals on Earth or near the Earth’s surface, and the system is further configured for, prior to grouping the plurality of locations into cliques:
obtaining information about the locations of the terminals.

26.	(Original) The system of claim 25, the system further comprising a terminal, wherein the terminal is configured for:
transmitting information about its location so that the processing device or set of processing devices, whichever is applicable, obtain said information.

27.	(Original) The system of claim 15, the system further comprising a beam source, wherein the beam source is configured for:
receiving parameters usable for controlling the beam source to form at least one beam; and
forming the at least one beam in accordance with the received parameters.

28.	(Original) The system of claim 27, wherein the beam source is further configured for:
receiving signals from a terminal at a location corresponding to one of the plurality of locations; and
transmitting signals to a terminal at a location corresponding to one of the plurality of locations.

29.	(Original) A non-transitory computer readable storage medium storing computer program or a set of computer programs comprising computer-readable instructions configured, when executed on a computer or set of computers, to cause the computer or set of computers to carry out the method of claim 1.

30.	(Currently Amended) A method, carried out by a processing device or a set of processing devices, for assisting in placing beams to cover a plurality of locations on Earth, the method comprising:
grouping the plurality of locations into cliques by applying a clique problem resolution technique to an undirected graph whose vertices correspond to the plurality of locations and wherein two vertices of the undirected graph are connected by an edge if they correspond to two locations that are regarded as coverable by a single beam;
assigning a beam to each of at least some of the cliques; and
simulating a beam placement in accordance with the assigned beams, wherein:
	grouping the plurality of locations into cliques by applying a clique problem resolution technique comprises identifying maximal cliques of the undirected graph;
	assigning a beam to each of at least some of the cliques comprises assigning a beam to each of at least some of the maximal cliques; and
	assigning a beam to each of at least some of the maximal cliques comprises:
		an assigning procedure, comprising:
			assigning a score to each of the maximal cliques according to a scoring criterion;
			selecting a maximal clique having a highest score;
			assigning a beam to the selected maximal clique;

			removing the vertices of the selected maximal clique from the other maximal cliques, the other maximal cliques being hereinafter referred to as “remaining maximal cliques”; and
			repeating the assigning procedure on the remaining maximal cliques until a termination criterion is satisfied.

31.	(Currently Amended) A system for assisting in placing beams to cover a plurality of locations on Earth, the system comprising a processing device or set of processing devices, and the system being configured for:
grouping the plurality of locations into cliques by applying a clique problem resolution technique to an undirected graph whose vertices correspond to the plurality of locations and wherein two vertices of the undirected graph are connected by an edge if they correspond to two locations that are regarded as coverable by a single beam;
assigning a beam to each of at least some of the cliques; and
simulating a beam placement in accordance with the assigned beams, wherein:
	grouping the plurality of locations into cliques by applying a clique problem resolution technique comprises identifying maximal cliques of the undirected graph;
	assigning a beam to each of at least some of the cliques comprises assigning a beam to each of at least some of the maximal cliques; and
	assigning a beam to each of at least some of the maximal cliques comprises:
		an assigning procedure, comprising:
			assigning a score to each of the maximal cliques according to a scoring criterion;
			selecting a maximal clique having a highest score;
			assigning a beam to the selected maximal clique;

			removing the vertices of the selected maximal clique from the other maximal cliques, the other maximal cliques being hereinafter referred to as “remaining maximal cliques”; and
			repeating the assigning procedure on the remaining maximal cliques until a termination criterion is satisfied.

32.	(Original) A non-transitory computer readable storage medium storing computer program or a set of computer programs comprising computer-readable instructions configured, when executed on a computer or set of computers, to cause the computer or set of computers to carry out the method of claim 30.

33.	(New) The method of claim 2, wherein the aircraft is at least one of: a high-altitude platform station, a high-altitude long endurance aircraft, an aerostat, a balloon, an airship, an airplane, and an unmanned aerial vehicle.

34.	(New) The method of claim 10, wherein repeating the steps comprises at least one of:
regularly repeating said steps, and
repeating said steps depending on a trigger criterion being satisfied.

35.	(New) The system of claim 16, wherein the aircraft is at least one of: a high-altitude platform station, a high-altitude long endurance aircraft, an aerostat, a balloon, an airship, an airplane, and an unmanned aerial vehicle.

36.	(New) The system of claim 24, wherein repeating the steps comprises at least one of:
regularly repeating said steps, and
repeating said steps depending on a trigger criterion being satisfied.



Claim 1-2, 4, 7-16, 18, 21-36 are allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415